ORDER

This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and Respondent to indefinitely suspend the Respondent from the practice of law, it is this 25th day of June, 1998
ORDERED by the Court of Appeals of Maryland that the Petition be, and it is hereby, GRANTED. Obie Pinckney, Jr., is indefinitely suspended from the practice of law in this State, said suspension to take effect thirty (30) days from the date of the Court’s Order, and it is further
ORDERED, that the Respondent shall not be eligible to apply for reinstatement to practice for at least one (1) year from the effective date of the suspension, and it is further
ORDERED, that termination of Respondent’s suspension is further subject to Respondent having satisfied Bar Counsel that the following conditions have been met:
a. Respondent shall have engaged for a period of two (2) years following his reinstatement, at his expense, a monitor, acceptable to Bar Counsel, who will assist the Respondent in establishing an account and procedures for maintaining the account in compliance -with the Rules governing attorney escrow accounts, review his escrow account periodically and provide a written report to Bar Counsel every three (3) months for the first year and every six (6) months for the second year following his reinstatement;
*284b. Respondent shall pay all outstanding costs of the proceedings as assessed herein, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Obie Pinckney, Jr. from the register of attorneys in this Court, effective thirty (30) days from the date of this Order, until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and all the clerks of all judicial tribunals in the State in accordance with Maryland Rule 16-713.